Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 18, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative first viral cis packaging element is at least 90% identical to SEQ ID NO:1, as recited in Claim 128; 
ii) alternative payloads encoded by the first nucleic acid sequence is a guide strand for CRISPR/Cas-mediated gene editing, as recited in Claim 133; 
iii) alternative additional structure to the synthetic delivery RNA encodes a second viral cis packaging element, as recited in Claim 129 (further comprising a second viral cis packaging element); and 
iv) the alternative second viral cis packaging element is at least 90% identical to SEQ ID NO:2, as recited in Claim 132. 

Amendments
           Applicant's response and amendments, filed January 18, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-124, 129-130, 135-138, and 141-142, amended Claim 125, and withdrawn Claims 139-140, 143-147, and 149-152. 
	Applicant has amended independent Claim 125 to recite the previously non-elected alternative additional structure species of a second ribonucleic acid encoding a viral POL protein and a third ribonucleic acid encoding a viral CORE protein. Thus, the prior species restriction between the elected alternative additional structure species of a second viral cis packaging element and the second ribonucleic acid encoding a viral POL protein and the third ribonucleic acid encoding a viral CORE protein is hereby withdrawn. 
	Claims 125-128, 131-134, 139-140, and 143-152 are pending.
Claims 145-146 are directed to alternative additional structures to the synthetic delivery RNA species, to wit, the presence of a first and second transposase recognition sites, different from that which Applicant had previously elected without traverse, to wit, a second viral cis packaging element at least 90% identical to SEQ ID NO:2. 
Claim 147 is directed to a non-elected payload species encoded by the first nucleic acid sequence, to wit, a transposase, which is one embodiment of the payload genus recited in Claim 143.
	Claims 139-140 and 143-147 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Newly submitted Claims 152 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 152 is directed to an alternative additional structure to the synthetic delivery RNA species, to wit, a ribonucleic acid encoding an HBV protein X, different from that which . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 152 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 139-140, 143-147, and 149-152 are withdrawn.
	Claims 125-128, 131-134, and 148 are under consideration. 

Priority
This application is a 371 of PCT/US2016/60940 filed on November 8, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/253,033, filed on November 9, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	The prior rejection of Claims 125-127, 131, and 134 under AIA  35 U.S.C. 103 as being unpatentable over Deng et al (Hepatology 50(5): 1380-1391, 2009; of record) in view of Junker-Niepmann et al (EMBO J. 9(10): 3389-3396, 1990; of record), Su et al (Molecular Pharmaceutics 8: 774-787, 2011; of record), Brito et al (Advances in Genetics 89: 179-233, 2015; available online December 4, 2014; of record), and Beck et al (World J. Gastroenterol. 13(1): 48-64, 2007; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claim to recite the lipid nanoparticle is loaded with three different RNA molecules, a limitation not taught by the cited art.

2. 	Claims 125-127, 131, and 134 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Deng et al (Hepatology 50(5): 1380-1391, 2009; of record) in view of Untergasser et al (Human Gene Therapy 15: 203-210, 2004; of record), Beck et al (World J. Gastroenterol. 13(1): 48-64, 2007; of record in IDS), Tagawa et al (J. Hepatol. 24: 328-334, 1996), Su et al (Molecular Pharmaceutics 8: 774-787, 2011; of record), Brito et al (Advances in Genetics 89: 179-233, 2015; available online December 4, 2014; of record), Lee et al (Immunol. 125: 229-240, 2008), and Junker-Niepmann et al (EMBO J. 9(10): 3389-3396, 1990; of record).
Determining the scope and contents of the prior art.
With respect to the concept of using HBV as a gene (syn. “payload”) delivery vector
Deng et al is considered relevant prior art for having taught an RNA molecule (HBV pregenomic RNA, pgRNA) comprising: 
a first nucleic acid comprising: 
a synthetic delivery nucleic acid encoding a payload, e.g. “polyepitope” (Figure 1b-d); 
a first viral cis packaging element (e.g. endogenous HBV packaging element DR1 and/or epsilon, Figure 1) 5’ of the nucleotide sequence encoding the payload; and 
a second viral cis packaging element (e.g. endogenous HBV packaging element DR2, naturally and inherently present in nucleotide sequence encoding polymerase (POL) protein) 3’ of the nucleotide sequence encoding the payload;
	a second nucleic acid encoding a viral polymerase (POL) protein, to wit, HBV polymerase (Figure 1); and 
	a third nucleic acid encoding a viral CORE protein, to wit, HBV core antigen (Figure 1). 

Deng et al taught that the rHBV vector “could thus be expected…[to] dominate within the covalently closed circular DNA pool in the cell nucleus” (pg 1389, col. 2).

Deng et al taught the HBV gene delivery vector pgRNA encodes Core and Polymerase proteins. 
Deng et al do not teach the HBV gene delivery vector to be lacking or otherwise incapable of expressing the HBV Core and Polymerase genes.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 125, Untergasser et al is considered relevant prior art for having taught HBV-based expression vectors comprising the artisan’s transgene of interest (Figure 1, “transgene”), said vectors comprising inactivation of HBV Core, Polymerase, and X proteins (Figure 1, legend). Untergasser et al taught that HBV-based gene transfer vectors should no longer express any viral gene products (Abstract), as demonstrated using the GFP transgene of about 900 nucleotides in length (2347-1446; Figure 1). 

Deng et al not fully inform the ordinary artisan as to whether or not introduction of HBV pregenomic RNA would be capable of “delivering a nucleic acid to a nucleus of a cell”. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 125, Beck et al is considered relevant prior art for having taught that the HBV “pregenomic RNA (pgRNA) selectively packaged into progeny capsids”, and is reverse-transcribed into DNA by the HBV Polymerase to form new RC-DNA genomes, whereby matured RC-DNA-containing capsids can be used for intracellular cccDNA amplification, or persist as a nuclear episomal covalently closed circle (pg 49, col. 1; Figure 1). Beck et al taught that the natural replication of the HBV pgRNA includes encapsidation of the pgRNA molecule within a host cell, partial reverse-transcription within the nucleocapsid, and then delivered/recycled to said host cell’s nucleus (Figure 1). 
Thus, those of ordinary skill in the art would have recognized with a reasonable expectation of success that a lipid nanoparticle comprising a HBV pgRNA expression vector 

With respect to the concept of a synthetic lipid nanoparticle to deliver HBV vectors
Beck et al illustrate that HBV is an art-recognized virus naturally comprising a lipid membrane envelope (Figure 1). 
Neither Deng et al, Untergasser et al, nor Beck et al teach wherein the HBV pregenomic RNA, or vector thereof, is packaged within a synthetic lipid nanoparticle. 
	However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 125, Tagawa et al is considered relevant prior art for having taught encapsulation of HBV genomes into liposomes to successfully deliver the HBV genome to liver hepatocytes (pg 329, col. 1, Materials and Methods). 
Su et al is considered relevant prior art for having taught the synthesis of lipid nanoparticles comprising RNA molecules. Su et al taught that DNA vaccines have failed to potency in large-animal models and humans, discordant from small-animal models, and also require the DNA to be transported through the nuclear membrane of nondividing cells; whereas, vaccines based on mRNA require nucleic acid delivery only to the cytosol (pg 774, col. 1, Introduction). Clinical trials in which human patients were vaccinated with synthetic particle comprising RNA have demonstrated feasibility, lack of toxicity and clinically meaningful immunological responses (pg 774, col. 2, Introduction). Su et al successfully demonstrated the ability to encapsulate the RNA into synthetic lipid nanoparticles (pg 776, col. 1, “RNA loading”) and transfecting target cells in vitro (pg 776, col. 1, “In Vitro Transfection”). Su et al taught that the synthetic lipid nanoparticles are able to successfully deliver the RNA molecules into the cytosol of target cells with minimal cytotoxicity, suggesting their potential utility for mRNA vaccine formulations (pg 775, col. 1). 
Brito et al is considered relevant prior art for having taught synthetic lipid nanoparticles comprising self-amplifying mRNA molecules (pg 192, Section 5.2.4-pg 209, Section 5.2.5.1). Brito et al taught that self-amplifying mRNA is produced in vitro from a linear plasmid DNA template, thereby avoiding complex manufacturing and safety issues associated with cell culture production of live viral vaccines and viral vectors (pg 211, Section 6.1).  Brito et al taught that: 

ii) delivery naked self-amplifying mRNA suffers from delivery inefficiency, enzymatic degradation, and variability of responses to naked RNA (pg 189, lines 1-9); 
iii) there is no potency advantage of using gene gun-facilitated epidermal delivery rather than the more simple lipid-based delivery systems (pg 190, ¶2); 
iv) while epidermal or intramuscular electroporation-mediated delivery can be effective in RNA delivery, there is room for improvement via optimization of electroporation conditions of RNA (pg 192, lines 8-10); 
v) methods are known in the art to provide high RNA encapsulation efficiency within lipid nanoparticles (pg 194, Figure 4; pg 195, “high RNA encapsulation efficiency”), and have been practiced for encapsulating comprising self-amplifying mRNA (pg 195); 
vi) the lipid nanoparticle protects the RNA from degradation by RNase A (pg 195, ¶1); and 
vii) lipid nanoparticles comprising self-amplifying RNA had already been successfully reduced to practice and tested in preclinical animal models, resulting in higher levels of transgene expression than naked RNA delivery, and considerably lower variability of expression between test animals, likely achieved by a combination of increased transfection efficiency and protection of the RNA from enzymatic degradation (pg 197, ¶1).
Thus, those of ordinary skill in the art had previously recognized with a reasonable expectation of success that a lipid nanoparticle may comprising a HBV expression vector, whereby the HBV expression vector may be DNA or RNA. 

With respect to the concept of encapsulating at least three molecularly distinct RNA molecules into a synthetic lipid nanoparticle
Neither Deng et al, Untergasser et al, nor Beck et al teach wherein a first RNA molecule, a second RNA molecule, and a third RNA molecule are packaged within a synthetic lipid nanoparticle. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 125, Lee et al is considered relevant prior art for having taught a synthetic lipid nanoparticle for delivering nucleic acids to a cell (pg 231, col. 1, in vitro transcription and 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, and nucleic acid expression vectors and delivery vehicles. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Junker-Niepmann et al is considered relevant prior art for having taught Hepatitis B virus genome (Figure 1), whereby the HBV encapsidation signal is locate in the 5’ terminal region, around coordinates 3125 and 90 (Figures 1 and 6), wherein the first viral cis packaging element naturally and inherently comprises a DRl element or an epsilon element (Figures 1-3 and 5-6). 
Junker-Niepmann et al taught the payload, e.g. preS/S has a length of about 1200 nucleotides (Figure 3a), or may be greater, replacing the portion lost in deletion 9, 1900 nucleotides, Figure 3), and thus is in the range from 500 nucleotides to 12000 nucleotides. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute an HBV expression vector RNA molecule encoding a payload, a Core protein (syn. in cis) and an Polymerase protein (syn. in cis), as taught by Deng et al, with an HBV expression vector RNA molecule encoding a payload, supplemented with a second RNA molecule (syn. in trans) encoding an HBV Core protein, and a third RNA molecule encoding an HBV Polymerase protein (syn. in trans), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art would have recognized that providing mRNAs encoding HBV Core and Polymerase proteins in trans, instead of being encoded in the HBV expression vector, would be reasonably expected to translated into Core and Polymerase proteins upon translation in the transfected host cell, thereby recapitulating the requirements of Core proteins to form an HBV-like capsid and Polymerase proteins to reverse-transcribe the pregenomic RNA molecule comprising the transgene into a RC-DNA-like molecule and/or an episomal covalently closed DNA molecule, the artisan being motivated to do so because Untergasser et al taught that HBV-based gene transfer vectors should no longer express any viral gene products (Abstract). Those of ordinary skill in the art had successfully reduced to practice the ability to express HBV Core protein and HBV Polymerase protein in 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute DNA transfection formulation of Deng et al with synthetic lipid nanoparticles comprising one or more RNA molecules, as taught by Su et al and Tagawa et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art have long-recognized that: 
i) the HBV genome is naturally encapsulated as RNA (syn. pregenomic RNA), as would be analogously recapitulated by encapsulation within a lipid nanoparticle; 
ii) that separate mRNA molecules encoding HBV Core protein and HBV Polymerase protein are successfully translated in eukaryotic systems, and 
iii) that multiple RNA molecules may be encapsulated in the same synthetic lipid nanoparticle. 
An artisan would be motivated to substitute DNA transfection formulation with synthetic lipid nanoparticles comprising RNA molecules because Su et al taught that DNA vaccines have failed to potency in large-animal models and humans, discordant from small-animal models, and also require the DNA to be transported through the nuclear membrane of nondividing cells; whereas, vaccines based on mRNA require nucleic acid delivery only to the cytosol, that clinical trials in which human patients were vaccinated with synthetic particle comprising RNA have successfully demonstrated feasibility, lack of toxicity and clinically meaningful immunological responses, and that the synthetic lipid nanoparticles are able to successfully deliver the RNA molecules into the cytosol of target cells with minimal cytotoxicity, suggesting their potential utility for mRNA vaccine formulations (pg 775, col. 1).

Furthermore, Brito et al reviewed the state of the art prior to the effective filing date of the instantly claimed invention, and cited prior evidence demonstrating successful reductions to practice of complexing synthetic lipid nanoparticles with synthetic delivery RNA molecules (pg 197, ¶1), whereby those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) the use of viral expression vectors produced with copackaging replicons introduce a risk of possible recombination that could give rise to infections viruses (pg 188, lines 9-11); 
ii) delivery naked self-amplifying mRNA suffers from delivery inefficiency, enzymatic degradation, and variability of responses to naked RNA (pg 189, lines 1-9); 
iii) there is no potency advantage of using gene gun-facilitated epidermal delivery rather than the more-simple lipid-based delivery systems (pg 190, ¶2); 
iv) while epidermal or intramuscular electroporation-mediated delivery can be effective in RNA delivery, there is room for improvement via optimization of electroporation conditions of RNA (pg 192, lines 8-10); 
v) methods are known in the art to provide high RNA encapsulation efficiency within lipid nanoparticles (pg 194, Figure 4; pg 195, “high RNA encapsulation efficiency”), and have been practiced for encapsulating comprising self-amplifying mRNA (pg 195); 
vi) the lipid nanoparticle protects the RNA from degradation by RNase A (pg 195, ¶1); and 
vii) lipid nanoparticles comprising self-amplifying RNA had already been successfully reduced to practice and tested in preclinical animal models, resulting in higher levels of transgene expression than naked RNA delivery, and considerably lower variability of expression between test animals, likely achieved by a combination of increased transfection efficiency and protection of the RNA from enzymatic degradation (pg 197, ¶1).
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 126-127, Deng et al taught wherein the first viral cis
packaging element is derived from a Hepatitis B virus (HBV) genome (e.g. endogenous HBV packaging element present in Precore of 1.3-fold overlength HBV genome (Figure 1) whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding Precore naturally and inherently comprises a DRl element or an epsilon element (as evidenced by Junker-Niepmann et al Figures 2-3 and 5-6). 
With respect to Claim 131, Deng et al taught wherein the HBV 1.3-fold overlength genome comprises the polymerase (POL) gene (Figure 1), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding polymerase (POL) naturally and inherently comprises a DR2 packaging element second viral cis packaging element (as evidenced by Junker-Niepmann et al, Figure 1).
	With respect to Claim 134, Deng et al taught a payload, e.g. PreS and/or S proteins (Figure 1a), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding PreS and/or S proteins have a length of about 1200 nucleotides. 
Junker-Niepmann et al taught the payload, e.g. preS/S has a length of about 1200 nucleotides (Figure 3a), or may be greater, replacing the portion lost in deletion 9, 1900 nucleotides, Figure 3), and thus is in the range from 500 nucleotides to 12000 nucleotides. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that no combination of the cited references provides the skilled person with a reasonable expectation that a synthetic lipid nanoparticle comprising first, second and third ribonucleic acids could have successfully delivered a nucleic acid to a nucleus of a cell. Neither Deng, Junker-Niepmann, Su, Brito, nor Beck do not teach that several exogenous RNAs in which a payload, an HBV polymerase and a viral CORE protein are each encoded on different nucleic acids would have encapsulated the payload into virions after introduction into a cell,
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,  taught a synthetic lipid nanoparticle for delivering nucleic acids to a cell (pg 231, col. 1, in vitro transcription and transfection of mRNA), thereby simultaneously delivering multiple in vitro transcribed mRNAs in to the cell (Abstract). Lee et al taught that the cells “are efficiently cotransfected with a combination of mRNAs encoding six different molecules” (pg 233, col. 2).

Applicant argues that Beck does not provide a reasonable expectation that a composition comprising exogenous RN As would be capable of successful delivery a nucleic acid to a nucleus of a cell because Beck does not teach that exogenous RNAs would have been encapsulated into virions after introduction into a cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. Those of ordinary skill in the art had successfully reduced to practice the ability to express HBV Core protein and HBV Polymerase protein in eukaryotic systems from in vitro synthesized mRNAs by almost 25 years prior to the effective filing date of the instant application (see Citation of Relevant Prior Art below), whereby the thus-translated Core protein is able to recapitulate HBV capsid assembly and the thus-translate Polymerase protein demonstrates its enzymatic activity. 

Applicant argues that Beck discloses a replication cycle of a hepadnaviral genome,
including infection of a cell with a virion containing a circular DNA; intracellular transcription
of the DNA to a single intracellular pgRNA; and encapsulation and reverse transcription of the
single intracellular pgRNA. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. Beck et al taught that the pregenomic RNA molecule (syn. first RNA molecule encoding payload) is naturally encapsidated with the HBV Polymerase protein (Figure 1), which, the ordinary artisan would immediately recognize, can only occur upon translation of the second RNA molecule encoding HBV polymerase and translation of the third RNA molecule 

Applicant argues that the encapsulation of pgRNA of Beck is an intracellular event only, and thus unrelated to preparation of synthetic lipid nanoparticles.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lee et al taught a synthetic lipid nanoparticle for delivering nucleic acids to a cell (pg 231, col. 1, in vitro transcription and transfection of mRNA), thereby simultaneously delivering multiple in vitro transcribed mRNAs in to the cell (Abstract). Lee et al taught that the cells “are efficiently cotransfected with a combination of mRNAs encoding six different molecules” (pg 233, col. 2).

Applicant argues that in contrast to the cited references, the pending claims relate to compositions comprising RNA polynucleotides having properties for successful delivery of nucleic acids to a cell nucleus. The successful delivery of nucleic acids to a cell nucleus by compositions comprising RNA polynucleotides would not have been readily and reasonably predicted from the cited references.
Applicant’s argument(s) has been fully considered, but is not persuasive. Beck et al taught that the natural replication of the HBV pgRNA includes encapsidation of the pgRNA molecule, partial reverse-transcription within the nucleocapsid, and then delivered to the host cell’s nucleus (Figure 1). Deng et al taught that the rHBV vector “could thus be expected…[to] dominate within the covalently closed circular DNA pool in the cell nucleus and compete for the replication of [wildtype] wtHBV” (pg 1389, col. 2). Thus, those of ordinary skill in the art would have recognized with a reasonable expectation of success that a lipid nanoparticle comprising a HBV pgRNA expression vector would naturally be capable of delivering a nucleic acid to a nucleus of a cell, as such an HBV pgRNA molecule is but an art-recognized embodiment of the natural HBV replication cycle.  

Applicant argues that the Examiner’s prior assertion that "[those] of ordinary skill in the art have long-recognized that the HBV genome is naturally delivered to target cells in the form of encapsulated RNA (syn. pregenomic RNA)” is unsupported.
Applicant’s argument(s) has been fully considered, and is persuasive, in part. Beck et al is considered relevant prior art for having taught that the HBV “pregenomic RNA (pgRNA) is selectively packaged into progeny capsids” (pg 49, col. 1), as would be analogously achieved per encapsidation of the pgRNA in a lipid nanoparticle of Su et al and/or Brito et al. 


Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Beck et al taught that the natural replication of the HBV pgRNA includes encapsidation of the pgRNA molecule within a host cell, partial reverse-transcription within the nucleocapsid, and then delivered/recycled to said host cell’s nucleus (Figure 1).  Deng et al taught that the rHBV vector “could thus be expected…[to] dominate within the covalently closed circular DNA pool in the cell nucleus and compete for the replication of [wildtype] wtHBV” (pg 1389, col. 2). Thus, those of ordinary skill in the art would have recognized with a reasonable expectation of success that a lipid nanoparticle comprising a HBV pgRNA expression vector would naturally be capable of delivering a nucleic acid to a nucleus of a cell, as such an HBV pgRNA molecule is but an art-recognized embodiment of the natural HBV replication cycle.  

3. 	Claims 126-128, 131-132, and 134 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Deng et al (Hepatology 50(5): 1380-1391, 2009; of record) in view of Untergasser et al (Human Gene Therapy 15: 203-210, 2004; of record), Beck et al (World J. Gastroenterol. 13(1): 48-64, 2007; of record in IDS), Tagawa et al (J. Hepatol. 24: 328-334, 1996), Su et al (Molecular Pharmaceutics 8: 774-787, 2011; of record), Brito et al (Advances in Genetics 89: 179-233, 2015; available online December 4, 2014; of record), Lee et al (Immunol. 125: 229-240, 2008), and Junker-Niepmann et al (EMBO J. 9(10): 3389-3396, 1990; of record), as applied to Claims 125-127, 131, and 134 above, and in further view of Abraham et al (J. Virol. 81(21): 11577-11584, 2007; of record), Tang et al (Virol. 303: 199-210, 2002; of record), and Datta et al (GenBank DQ160162, 2007; of record).
Determining the scope and contents of the prior art.
Beck et al taught wherein the first viral cis packaging element comprises a nucleotide sequence having at least 90% identity, more specifically 100% identity, SEQ ID NO:1 (30-90; epsilon motif; Figure 4a).
tgttcatgtcctactgttcaagcctccaagctgtgccttgggtggctttggggcatggaca
tgttcatgtcctactgttcaagcctccaagctgtgccttgggtggctttggggcatggaca

Neither Deng et al, Su et al, Brito et al, nor Beck et al teach wherein the first viral cis packaging element comprises a nucleotide sequence having at least 90% identity with SEQ ID NO:1. While Deng et al provide nucleotide position coordinates according to the HBV sequence of the ayw subtype (Figure 1, legend), Deng et al do not teach ipsis verbis that the vector used is derived from said ayw subtype.
with respect to Claim 128, Abraham et al is considered relevant prior art for having taught Hepatitis B virus expression vectors in which the synthetic delivery RNA comprises a first nucleic acid sequence encoding a payload (Figure 3A, e.g. HL1230 and HD1570), whereby the payload nucleic acid sequence is a LacZ sequence or a DHBV sequence (Figure 3A, shaded boxes, see legend). Abraham et al illustrate a first DR1 cis packaging element 5’ to the payload nucleic acid sequence and the DR2 and DR1 cis packing elements 3’ to the payload nucleic acid sequence (Figure 3). 
Abraham taught the use of the ayw HBV subtype from which the variants were made (pg 11578, col. 1, Molecular clones), whereby Tang et al taught wherein the first viral cis packaging element of the ayw HBV subtype inherently and naturally comprises a nucleic acid sequence comprising both the DR1 motif and the epsilon motif, and having at least 100% identity with SEQ ID NO:1 (Figure 1b, legend; alignment underlined below). 

SEQ ID NO:1 (1-29, comprises DR1 motif)
actttttcacctctgcctaatcatctct 
actttttcacctctgcctaatcatctct 

SEQ ID NO:1 (30-90; epsilon motif)
tgttcatgtcctactgttcaagcctccaagctgtgccttgggtggctttggggcatggaca
tgttcatgtcctactgttcaagcctccaagctgtgccttgggtggctttggggcatggaca

 Thus, those of ordinary skill in the art would immediately recognize that the first viral cis packaging element of Abraham et al inherently and naturally comprises a nucleic acid sequence having at least 90% identity, more specifically 100% identity, with SEQ ID NO:1, as SEQ ID NO:1 is the wildtype HBV packaging signal, and Abraham et al do not teach any modification to said wildtype packaging signal sequence. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first DR1 cis packaging element, as taught by Deng et al, for a second DR1 cis packaging element comprising a nucleotide sequence having at least 90% identity to SEQ ID NO:1, as taught by Abraham et al, in a HBV viral expression vector, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 126-127, Deng et al taught wherein the first viral cis
packaging element is derived from a Hepatitis B virus (HBV) genome (e.g. endogenous HBV packaging element present in Precore of 1.3-fold overlength HBV genome (Figure 1) whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding Precore naturally and inherently comprises a DRl element or an epsilon element (as evidenced by Junker-Niepmann et al Figures 2-3 and 5-6). 
Abraham et al illustrate a first DR1 element 5’ to the payload nucleic acid sequence, and a second DR1 element 3’ to the first nucleic acid sequence (Figure 3A), and Tang et al taught that the HBV encapsidation signal is inherently and naturally present adjacent to the DR1 element (Figure 1b). Thus, those of ordinary skill in the art would immediately recognize that the synthetic delivery RNA of Abraham et al naturally and inherently comprises a first viral cis packaging element 5’ of the first payload nucleic acid sequence, and a second viral cis packaging element 3’ of the first payload nucleic acid sequence. 

With respect to Claim 131, Deng et al taught wherein the HBV 1.3-fold overlength genome comprises the polymerase (POL) gene (Figure 1), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding polymerase (POL) naturally and inherently comprises a DR2 packaging element second viral cis packaging element (as evidenced by Junker-Niepmann et al, Figure 1).
Abraham et al illustrate wherein the second viral cis packaging element is derived from a Hepatitis B virus (HBV) genome that is a DR2 packaging element (Figure 3a).

	With respect to Claim 134, Deng et al taught a payload, e.g. PreS and/or S proteins (Figure 1a), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding PreS and/or S proteins have a length of about 1200 nucleotides. 
Abraham et al taught the payload has a length of about 1050 nucleotides (Figure 3a, HL1230 construct) or about 2500 nucleotides (Figure 3a, HD1570 construct), and thus is in the range from 500 nucleotides to 12000 nucleotides. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the 

With respect to Claim 132, Abraham taught the use of the ayw HBV subtype from which the variants were made (pg 11578, col. 1, Molecular clones). Datta et al evidence that the Hepatitis B virus (HBV) genome viral cis packaging element of the ayw HBV subtype inherently and naturally comprises a nucleic acid sequence encoding the X protein comprising the DR1 element, and having at least 100% identity with SEQ ID NO:2 (search results available in SCORE). Thus, those of ordinary skill in the art would immediately recognize that the second viral cis packaging element of Abraham et al inherently and naturally comprises a nucleic acid sequence having at least 100% identity with SEQ ID NO:2, as SEQ ID NO:2 is the wildtype HBV packaging element, and Abraham et al do not teach any modification to said wildtype packaging element. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Abraham et al, Tang et al, and Datta et al do not cure the defect(s) of Deng et al, Junker-Niepmann et al, Su et al, Brito et al, and Beck et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Deng et al, Junker-Niepmann et al, Su et al, Brito et al, and Beck et al are discussed above and incorporated herein. Applicant does not contest the teachings of Abraham et al, Tang et al, and Datta et al as applied to the obviousness to substitute a first DR1 cis packaging element, as taught by Deng et al, for a second DR1 cis packaging element comprising a nucleotide sequence having at least 90% identity to SEQ ID NO:1, as taught by Abraham et al, in a HBV viral expression vector, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Those of ordinary skill in the art have long-recognized that the HBV expression vectors naturally comprise DR1 elements comprising a nucleotide sequence having at least 90% identity to SEQ ID NO:1 (Abraham et al, Tang et al).

4. 	Claim 148 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Deng et al (Hepatology 50(5): 1380-1391, 2009; of record) in view of Untergasser et al (Human Gene Therapy 15: 203-210, 2004; of record), Beck et al (World J. Gastroenterol. 13(1): 48-64, 2007; of record in IDS), Tagawa et al (J. Hepatol. 24: 328-334, 1996), Su et al (Molecular Pharmaceutics 8: 774-787, 2011; of record), Brito et al (Advances in Genetics 89: 179-233, 2015; available online December 4, 2014; of record), Lee et al (Immunol. 125: 229-240, 2008),  Sunami et al (Analyt. Biochem. 357(1): 128-136, 2006; of record).
Determining the scope and contents of the prior art.
Neither Deng et al, Su et al, Brito et al, Beck et al, Abraham et al, nor Tang et al teach wherein the synthetic lipid nanoparticles comprise a plurality of RNA molecules. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 148, Sunami et al is considered relevant prior art for having taught the step of encapsulating the artisan’s nucleic acid into synthetic lipid nanoparticles naturally yields liposomes comprising a plurality of nucleic acid molecules (e.g. Figure 5, 1 copy to 13 copies/liposome).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at synthetic lipid nanoparticles comprising a plurality of the artisan’s nucleic  acid of interest with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concept that the step of encapsulating the artisan’s nucleic acid into synthetic lipid nanoparticles naturally yields liposomes comprising a plurality of nucleic acid molecules. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the instant specification fails to disclose an element of criticality regarding the numerical value of the “plurality” of RNA molecules that are to be present with the synthetic lipid nanoparticle, and the prior art specifically demonstrated that the encapsulation of nucleic acid molecules into synthetic lipid nanoparticles, per the same or substantially the same purpose as the instantly claimed invention, naturally yields nanoparticles comprising one or more molecules of the artisan’s nucleic acid of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Sunami et al do not cure the defect(s) of Deng et al, Junker-Niepmann et al, Su et al, Brito et al, and Beck et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Deng et al, Junker-Niepmann et al, Su et al, Brito et al, and Beck et al are discussed above and incorporated herein. Applicant does not contest the teachings of Sunami et al as applied to the obviousness to arrive at synthetic lipid nanoparticles comprising a plurality of the artisan’s nucleic  acid of interest with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concept that the step of encapsulating the artisan’s nucleic acid into synthetic lipid nanoparticles naturally yields liposomes comprising a plurality of nucleic acid molecules. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the instant specification fails to disclose an element of criticality regarding the numerical value of the “plurality” of RNA molecules that are to be present with the synthetic lipid nanoparticle, and the prior art specifically demonstrated that the encapsulation of nucleic acid molecules into synthetic lipid nanoparticles, per the same or substantially the same purpose as the instantly claimed invention, naturally yields nanoparticles comprising one or more molecules of the artisan’s nucleic acid of interest. 

5. 	Claim 133 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Deng et al (Hepatology 50(5): 1380-1391, 2009; of record) in view of Junker-Niepmann et al (EMBO J. 9(10): 3389-3396, 1990; of record), Su et al (Molecular Pharmaceutics 8: 774-787, 2011; of record), Brito et al (Advances in Genetics 89: 179-233, 2015; available online December 4, 2014; of record), Beck et al (World J. Gastroenterol. 13(1): 48-64, 2007; of record in IDS), Abraham et al (J. Virol. 81(21): 11577-11584, 2007; of record), Tang et al (Virol. 303: 199-210, 2002; of record), Datta et al (GenBank DQ160162, 2007; of record), and Sunami et al (Analyt. Biochem. 357(1): 128-136, 2006; of record), as applied to Claims 125-128, 131-132, 134, and  Hyde et al (U.S. 2015/0098954; published April 9, 2015; priority to October 8, 2013), Koike-Yusa et al (Nature Biotechnol. 32(3): 267-273; available online December 23, 2013; of record), and Hong et al (J. Virol. 87(12): 6615-6624, 2013; of record).
Determining the scope and contents of the prior art.
Neither Deng et al, Su et al, Brito et al, Beck et al, Abraham et al, Tang et al, nor Sunami et al teach wherein the HBV viral expression vector comprises a payload nucleotide sequence encoding a guide strand for CRISPR/Cas-mediated gene editing. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 133, Hyde et al is considered relevant prior art for having disclosed epichromosomal nucleic acid delivery vehicles encoding a guide RNA for CRISPR/Cas-mediated gene editing [0007, 19], whereby the epichromosomal vector persists as a functioning element for an extended time period without integrating into the host cellular genome [0025], whereby the epichromosome includes a DNA or RNA construct that does not integrate into the host cell’s chromosome [0026-27]. Hyde et al disclosed the RNA construct is transcribed within the host cell, and configured to target a viral pathogen [0027], e.g. viral components such as capsid components, viral proteins, viral nucleic acids, etc…[0028], e.g. hepatitis B virus (Example 1). Hyde et al disclosed the epichromosome nucleic acid delivery vehicle may be a non-integrating lentiviral vector [0025].

Koike-Yusa et al is considered relevant prior art for having taught lentiviral expression vectors in which the synthetic delivery RNA comprises: 
i) a first nucleic acid sequence encoding a payload, wherein the payload encodes a guide strand for CRISPR/Cas-mediated gene editing (Figure 4a); and 
ii) a first viral cis packaging element 5’ of the first nucleic acid sequence, to wit, the psi packaging element (Figure 4a; Online Methods, pg 1, col. 1, “the 5’ R/U5 region and the packaging signal sequence”). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of expressing guide strand RNAs for CRISPR/Cas-mediated gene editing via lentiviral-based expression vectors. 

Hong et al is considered relevant prior art for having taught the use of therapeutic HBV expression vectors encoding the artisan’s nucleic acid payload of choice, e.g. encoding RNA or protein (Abstract; pg 6622, col. 2, “we have successfully inserted….”). The recombinant delivery RNA vector can be expected to initiate amplification of recombinant genomes upon infection, which contributes to the high level of transgene expression, which is a desirable property (pg 6623, col. 1). Hong et al taught that the HBV expression vector is superior to lentiviral vectors because lentiviral vectors suffer from low hepatocyte specificity; whereas, rHBV vectors intrinsically provide the means for highly specific liver targeting and efficient expression of the transgenes in hepatocytes. Hong et al suggested the rHBV vectors may be used for the treatment of chronic hepatitis, e.g. HBV infection, as chronically infected patients are generally tolerant of HBV antigens, and the common problem of anti-vector immune responses facing viral vector for gene therapy is likely nonexistent. More importantly, the rHBV vectors would be able to produce 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first payload- encoding nucleic acid, e.g. encoding a protein, as taught by Deng et al, Abraham et al, and/or Hong et al, for a second payload-encoding nucleic acid, e.g. encoding a guide strand for CRISPR/Cas mediated gene editing, in a synthetic delivery RNA expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute a first payload- encoding nucleic acid, e.g. encoding a protein, for a second payload-encoding nucleic acid, e.g. encoding a guide strand for CRISPR/Cas mediated gene editing, in a synthetic delivery RNA expression vector because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) synthetic RNA molecules comprising a payload encoding the artisan’s guide strand for CRISPR/Cas mediated gene editing have been disclosed (Hyde et al) and successfully reduced to practice to deliver the guide RNA into the artisan’s target host cell (Koike-Yusa et al); 
ii) epichromosomal nucleic acid delivery vehicles (DNA or RNA) may be used to introduce the artisan’s guide strand for CRISPR/Cas mediated gene editing into target host cells, whereby the epichromosomal vector persists as a functioning element for an extended time period without integrating into the host cellular genome (Hyde et al); and 
iii) HBV expression vectors may comprise the artisan’s nucleic acid payload of choice, e.g. encoding RNA or protein (Hong et al, Abstract; pg 6622, col. 2, “we have successfully inserted….”), whereby Hong et al taught that: 
a) the recombinant delivery RNA vector can be expected to initiate amplification of recombinant genomes upon infection, which contributes to the high level of transgene expression, which is a desirable property; 
b) the HBV expression vector is superior to lentiviral vectors (e.g. as per Hyde et al, Koike-Yusa et al) because lentiviral vectors suffer from low hepatocyte specificity; 
c) the rHBV vectors may be used for the treatment of chronic hepatitis, e.g. HBV infection (as per Hyde et al), as chronically infected patients are generally tolerant of HBV antigens, and the common problem of anti-vector immune responses facing viral vector for gene therapy is likely nonexistent; and 
d) more importantly, the rHBV vectors would be able to produce progeny recombinant virions in hepatocytes co-infected by wildtype HBV, which provides trans-complementation of enveloped proteins, whereby such in vivo production and expansion of recombinant virions carrying therapeutic cargo genes would greatly enhance the scale and duration of cargo gene expression, contributing to a better therapeutic outcome (pg 6624, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 126-127, Deng et al taught wherein the first viral cis
packaging element is derived from a Hepatitis B virus (HBV) genome (e.g. endogenous HBV packaging element present in Precore of 1.3-fold overlength HBV genome (Figure 1), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding Precore naturally and inherently comprises a DRl element or an epsilon element (as evidenced by Junker-Niepmann et al Figures 2-3 and 5-6). 
Abraham et al illustrate a first DR1 element 5’ to the payload nucleic acid sequence, and a second DR1 element 3’ to the first nucleic acid sequence (Figure 3A), and Tang et al taught that the HBV encapsidation signal is inherently and naturally present adjacent to the DR1 element (Figure 1b). Thus, those of ordinary skill in the art would immediately recognize that the synthetic delivery RNA of Abraham et al naturally and inherently comprises a first viral cis packaging element 5’ of the first payload nucleic acid sequence, and a second viral cis packaging element 3’ of the first payload nucleic acid sequence. 
Hong et al taught the HBV expression vectors comprise the preC/C (CORE protein) domain (Figure 1a), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding Precore naturally and inherently comprises a DRl element or an epsilon element. 

With respect to Claim 131, Deng et al taught wherein the HBV 1.3-fold overlength genome comprises the polymerase (POL) gene (Figure 1), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding polymerase (POL) naturally and inherently comprises a DR2 packaging element second viral cis packaging element (as evidenced by Junker-Niepmann et al, Figure 1).
cis packaging element is derived from a Hepatitis B virus (HBV) genome that is a DR2 packaging element (Figure 3a).
Hong et al taught the HBV expression vectors comprise the X protein domain (Figure 1a), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding X protein domain naturally and inherently comprises a DR2 element. 

	With respect to Claim 134, Deng et al taught a payload, e.g. PreS and/or S proteins (Figure 1a), whereby those of ordinary skill in the art have long-recognized that the nucleotide sequence encoding PreS and/or S proteins have a length of about 1200 nucleotides. 
Abraham et al taught the payload has a length of about 1050 nucleotides (Figure 3a, HL1230 construct) or about 2500 nucleotides (Figure 3a, HD1570 construct), and thus is in the range from 500 nucleotides to 12000 nucleotides. 
Koike-Yusa et al taught the payload has a length of about 3400 nucleotides (3.4kb), and thus in the range from 500 nucleotides to 12000 nucleotides (see calculation appended to Supplementary Figure 4). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. In the instant case, the instant specification fails to disclose an element of criticality regarding the length of the payload-encoding nucleotide sequence, and the cited prior art is teaching specific examples of having inserted payload-encoding nucleotide sequences into the HBV expression vector with sufficient specificity and for the same or substantially the same purpose as the instantly claimed invention. 

With respect to Claim 132, Abraham taught the use of the ayw HBV subtype from which the variants were made (pg 11578, col. 1, Molecular clones). Datta et al evidence that the Hepatitis B virus (HBV) genome viral cis packaging element of the ayw HBV subtype inherently and naturally comprises a nucleic acid sequence encoding the X protein comprising the DR1 element, and having at least 100% identity with SEQ ID NO:2 (search results available in SCORE). Thus, those of ordinary skill in the art would immediately recognize that the second viral cis packaging element of Abraham et al inherently and naturally comprises a nucleic acid sequence having at least 100% identity with SEQ ID NO:2, as SEQ ID NO:2 is the wildtype HBV packaging element, and Abraham et al do not teach any modification to said wildtype packaging element. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Hyde et al, Koike-Yusa et al, and Hong et al do not cure the defect(s) of Deng et al, Junker-Niepmann et al, Su et al, Brito et al, and Beck et al. 


Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganem et al (Ann. Rev. Biochem. 56: 651-93, 1987) is considered relevant prior art for having taught the structure and functional features of HBV genome, including: 
a first viral mRNA molecule encoding a viral CORE protein, and 
a second viral mRNA molecule encoding HBV polymerase (Figure 1).

	Ou et al (J. Virol. 64(9): 4578-4581, 1990) is considered relevant prior art for having taught in vitro transcribed mRNA encoding HBV CORE protein and Polymerase, whereby both CORE protein and Polymerase protein are able to be translated from the same mRNA molecule (Figure 2, lane 2; Figure 3). 

Seifer et al (J. Virol. 67(1): 249-257, 1993) is considered relevant prior art for having taught in vitro transcribed mRNA encoding HBV CORE protein, whereby upon introduction into a eukaryotic cell, is able to be translated and produce assembled capsid particles, thereby reconstituting HBV capsid assembly process (pg 249, Introduction, Materials and Methods).

Li et al (Biochemistry and Cell Biology 77(2): 1999) is considered relevant prior art for having taught in vitro transcribed mRNA encoding HBV Polymerase protein, whereupon translation in a eukaryotic system yields a protein having reverse transcriptase activity. 

Therefore, the ordinary artisan previously recognized and successfully reduced to practice the ability to express Core protein and Polymerase protein from in vitro synthesized mRNAs in a eukaryotic host cell system (Ou et al, Seifer et al, Li et al).

	Doitsch et al (Virology 309:339-349, 2003) is considered relevant prior art for having taught the structure of HBV 1.3-overfold genomes (Figure 1, whereby the DR1, epsilon and DR2 cis packaging elements, located between coordinates 1530-1823, are duplicated, thus providing a first copy of the DR1, epsilon and DR2 cis packaging elements towards the 5’ end of the pregenomic RNA and a second copy of the DR1, epsilon and DR2 cis packaging elements towards the 3’ end of the pregenomic RNA. 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633